Wright, J.
The indictment charges, that defendant by false pretenses induced one Jane Piney to take from him several worthless promissory notes, whereby he obtained an indorsement and credit upon a certain promissory note of eleven hundred dollars, held by the said Jane Piney against said Moore. The judgment was arrested, for the reason that the indictment did not show that the prisoner had obtained any money, goods or other property, within the meaning of the statute. And this ruling we think must be affirmed.
The statute is ( § 4394): “If any person designedly and by false pretense, or by any privy or false token, and with *413intent to defraud, obtain from another any money, goods or other property; or so obtain the signature of any person to any written instrument, the false making of which would be punished as forgery, he shall be punished by imprisonment in the penitentiary,” &c.
To obtain an indorsement or credit upon a promissory note, is not obtaining property, money or goods, within the meaning of the statute. No harm is done by such an act, for in the language of Mr. Bishop (Cr. Law, 2, § 391), “ the credit is a mere intangible thing of no value.” Such a case differs very materially from the act of obtaining, by false pretenses, on acceptance on mercantile paper. And yet it has been held in England, that this was not a violation of the statute. In another case, where a defendant to induce his bankers to pay his checks, drew a bill which had no chance of being paid, in consequence of which the bankers paid money for him, it was holden not to be within the act, because he only obtained credit, and not any specific sum on the bill. 2 Bishop, 391, a; 2 Wharton Cr. Law, § 2138. Without by any means sustaining the reasoning in these cases, we cite them to show how far some courts have gone, even when goods or money have passed upon the strength of the credit so obtained. To obtain a credit upon a note, falls far short of the act of procuring an acceptance upon mercantile paper, or money to be paid by fraudulently drawing a bill. .
This case differs, from that' of The People v. Stone, 9 Wend., 182, for there the defendant induced Eilley to become his indorser upon a promissory note, which he afterwards used for his own benefit. The case of The People v. Johnson, 12 Johns., 292, cited by counsel, is entirely unlike this, for in that the prisoner obtained a pair of shoes, which is clearly property within the meaning of the statute. The Same v. Babcock, 7 Id., 201, the court only discusses what constituted a cheat or fraud at common law. *414But without referring to the authorities further in detail, we cite to sustain the conclusion, above stated. 2 Wbart., 21, 36; Moore v. Commonwealth, 3 Barr., 260; The State v. Barrows, 11 Ird., 477; Rex v. Wavell, 1 Moody, 224.
The suggestion that tbe indictment shows tbat defendant obtained tbe signature of tbe person alleged to have been defrauded, and thus brings the case witbin tbe second clause of tbe section above quoted, is equally untenable. For it does not appear tbat be obtained ber signature to tbis indorsement, nor to any instrument, nor tbat he induced her to sign anything, the false making of which would be forgery under section 4253 of the Revision of 1860. '
Affirmed.